Name: Commission Regulation (EEC) No 92/84 of 13 January 1984 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades
 Date Published: nan

 » 14. 1 . 84 Official Journal of the European Communities No L 11 /21 COMMISSION REGULATION (EEC) No 92/84 of 13 January 1984 on special conditions for the granting of private storage aid for pigmeat Whereas provisions should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied, as in the case of refunds, in accordance with Commission Regulation (EEC) No 2730/79 (*), as last amended by Regulation (EEC) No 519/83 (6) ; Whereas it should be made clear that the same product cannot be the subject of a storage contract and at the same time be eligible under Council Regulation (EEC) No 565/80 on the advance payment of export refunds in respect of agricultural products Q ; whereas to apply both systems simultaneously would have the effect in particular of compensating traders to an excessive extent in respect of certain of their financing costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas the period of storage can, in parti ­ cular, be curtailed as a result of circumstances consti ­ tuting force majeure, as provided for in Article 9 of Commission Regulation (EEC) No 1092/80 (4) ; whereas, therefore, provisions should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; HAS ADOPTED THIS REGULATION : Article 1 1 . As from 1 6 January 1 984 applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 1092/80 . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto . 2. If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 7 and 8 of the said Annex. (') OJ No L 282, 1 . 11 . 1975 , p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 282, 1 . 11 . 1975 , p . 19 . 0 OJ No L 114, 3 . 5 . 1980, p . 22 . 0 OJ No L 317, 12. 12. 1979, p . 1 . Ã  OJ No L 58 , 5 . 3 . 1983, p . 5. 0 OJ No L 62, 7 . 3 . 1980, p . 5 . No L 11 /22 Official Journal of the European Communities 14. 1 . 84 Article 2 The minimum quantities per contract and per product shall be as follows : (a) 30 tonnes for carcases and half carcases ; (b) 15 tonnes for all the other products . Article 3 Placing of the products in storage shall be completed within 24 days following conclusion of the contract. The security shall be 20 % of the amounts of aid set out in the Annex . Article 4 1 . On the expiry of a storage period of two months, the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days after the date of its removal from storage . In this case the amount of aid shall be reduced in accordance with Article 1 (2), the day of removal from storage being the last day of storage . The contracting party shall inform the intervention agency at least two working days before the com ­ mencement of removal operations, stating the quanti ­ ties which it intends to export. 2. In cases of export in accordance with paragraph 1 , the contracting party shall provide proof that the meat has left the Community's geographical territory or has been the subject of a delivery within the meaning of Article 5 of Regulation (EEC) No 2730/79 . This proof shall be provided as under the refund procedure . Article 5 The same products may not, at the same time, be subject to a private storage aid contract and to the provisions referred to in Article 5 ( 1 ) of Regulation (EEC) No 565/80 . Article 6 This Regulation shall enter into force on 14 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1984. For the Commission Poul DALSAGER Member of the Commission 14. 1 . 84 Official Journal of the European Communities No L 11 /23 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail, diaphragm and spinal cord, fresh or chilled (') 261 292 323 354 31 1,03 ex 02.01 A III a) 2 Legs , fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 4 Loins , with or without collar, fresh or chilled (2) 314 349 384 419 35 1,17 ex 02.01 A III a) 5 Bellies whole or trimmed by rectangular cut, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 aa) Bellies, whole or trimmed by rectangular cut, without rind and ribs , fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 Cuts corresponding to 'middles', with or without rind, fat or bones, fresh or chilled (3) 240 269 298 327 29 0,97 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders , loins with or without collar or collars, boned, fresh or chilled (4) 314 349 384 419 35 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Same presentation as for products falling within subheading 02.06 B I a) 2. (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 15 tonnes refers to all products.